             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
Plaintiff,                             )
                                       )
    v.                                )    Case No. 19-00358-CR-W-HFS
DEION D. CRUM                          )
                                       )
                                       )
Defendant.                             )

                                      ORDER

      At a Change of Plea Hearing held on August 18, 2020, before Magistrate

Judge Lajuana M. Counts, defendant entered a guilty plea to Count 1 of the

Indictment charging him with a violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2),

that is, Felon in Possession of Ammunition.

      In a Report and Recommendation (Doc. 28), Judge Counts determined that

the guilty plea was knowledgeable and voluntary and that the offenses charged

were supported by an independent basis in facts containing each of the essential

elements of such offenses.




        Case 4:19-cr-00358-HFS Document 32 Filed 09/08/20 Page 1 of 2
      After review of the hearing record (and in the absence of objections) I

ADOPT the Report and Recommendation (Doc. 28) and ACCEPT defendant’s guilty

plea and direct the Clerk to enter it. A Presentence Investigation Report shall be

filed within 120 days.




                                             s/ HOWARD F. SACHS
                                             HOWARD F. SACHS
                                             United States District Judge

Dated: September 8, 2020
Kansas City, Missouri




        Case 4:19-cr-00358-HFS Document 32 Filed 09/08/20 Page 2 of 2
